Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Quarterly Report of Magnegas Corporation (the “Company”) on Form 10-Q for theperiod endedJune 30, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Ermanno Santilli, Chief Executive Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for theperiod endedJune 30, 2013, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endedJune 30, 2013, fairly presents, in all material respects, the financial condition and results of operations of Magnegas Corporation. Date:August 13,2013 /s/ Ermanno Santilli Ermanno Santilli (Principal Executive Officer)
